Exhibit 10.30


FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of the
7th day of August, 2018 by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the “Borrower”), and SYNOVUS BANK, as Lender (the “Lender”).
WHEREAS, the Borrower and the Lender entered into that certain Credit Agreement
dated as of January 7, 2014 (as amended by the First Amendment defined below,
the Second Amendment defined below, the Third Amendment defined below, and as in
effect prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Borrower and the Lender previously entered into that certain First
Amendment to Credit Agreement dated as of June 30, 2015, extending the Maturity
Date to June 30, 2018 (the “First Amendment”);
WHEREAS, the Borrower and the Lender previously entered into that certain Second
Amendment to Credit Agreement dated as of June 30, 2016, extending the Maturity
Date to June 30, 2019 (the “Second Amendment”);
WHEREAS, the Borrower and the Lender previously entered into that certain Third
Amendment to Credit Agreement dated as of June 30, 2017, reducing the pricing on
the terms and conditions set forth therein (the “Third Amendment”);
WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
to extend the Maturity Date of the Credit Agreement to June 30, 2020 and make
certain other modifications as detailed below; and
WHEREAS, the Lender is willing to amend the Credit Agreement to extend the
Maturity Date to June 30, 2020 and make other modifications on the terms and
conditions contained in this Amendment.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.
Section 2. Specific Amendments. At the request of the Borrower, but subject to
the satisfaction of the conditions precedent set forth in Section 4 below, the
Credit Agreement is hereby amended as follows with such amendments being
effective as of the date hereof:
(a)    The Credit Agreement is amended by restating the definition of “Maturity
Date” set forth in Section 1.1 thereof in its entirety as follows:
“‘Maturity Date’ shall mean June 30, 2020, or such earlier date as the Revolving
Commitments are terminated pursuant to Section 2.5(b) or Section 8.1.”
(b)The Credit Agreement is further amended by adding the following definitions
of “Eurodollar Margin” and “LIBOR Termination Date” to Section 1.1 thereof:
“‘Eurodollar Margin’ shall have the meaning set forth in Section 2.6.”





--------------------------------------------------------------------------------




“‘LIBOR Termination Date’ shall have the meaning set forth in Section 2.16.”
(c)The Credit Agreement is further amended by restating Section 2.6(a) thereof
in its entirety as follows:
“(a) The Borrower shall pay interest on each Revolving Loan at, in the case of
any Revolving Loan that is a Eurodollar Loan, LIBOR for the applicable Interest
Period then in effect plus 2.75% per annum (the “Eurodollar Margin”) and, in the
case of any Revolving Loan that is a Base Rate Loan, the Base Rate in effect
from time to time plus the Base Rate Margin.”
(d)The Credit Agreement is further amended by adding the following as new
Section 2.16 thereof:
“Section 2.16 Successor LIBOR Rate Index
(a)    If the Lender determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 2.9 or Section 2.11 have arisen and are unlikely to be
temporary, or (ii) the circumstances set forth in Section 2.9 or Section 2.11
have not arisen but the applicable supervisor or administrator (if any) of LIBOR
or a Governmental Authority having jurisdiction over the Lender has made a
public statement identifying the specific date after which LIBOR shall no longer
be used for determining interest rates for loans (either such date, a “LIBOR
Termination Date”), or (b) a rate other than LIBOR has become a widely
recognized benchmark rate for newly originated loans in Dollars in the U.S.
market, then the Lender may (in consultation with the Borrower) choose a
replacement index for LIBOR and make adjustments to the Eurodollar Margin and
related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate based on the replacement index will
be substantially equivalent to the all-in LIBOR-based interest rate in effect
prior to its replacement.
(b)The Lender and the Borrower shall enter into an amendment to this Agreement
to reflect the replacement index, adjust the Eurodollar Margin and such other
related amendments as may be appropriate, in the reasonable discretion of the
Lender, for the implementation and administration of the replacement index-based
rate.
(c)Selection of the replacement index, adjustments to the Eurodollar Margin, and
amendments to this Agreement (i) will be determined with due consideration to
the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR-based rate to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (x) the effects of the transition from LIBOR
to the replacement index and (y) yield- or risk-based differences between LIBOR
and the replacement index.
(d)Until an amendment reflecting a new replacement index in accordance with this
Section 2.16 is effective, each advance, conversion and renewal of a Eurodollar
Loan will continue to bear interest with reference to LIBOR; provided however,
that if the Lender determines (which determination shall be final and
conclusive, absent manifest error) that a LIBOR Termination Date has occurred,
then following the LIBOR Termination Date, all Eurodollar Loans shall
automatically be





--------------------------------------------------------------------------------




converted to the Base Rate Loans until such time as an amendment reflecting a
replacement index and related matters as described above is implemented.”
Section 3. Other Documents. All other Loan Documents executed and delivered in
connection with the Credit Agreement are hereby amended solely to the extent
necessary to conform to this Amendment.
Section 4. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
(a)The Lender shall have received a counterpart of this Amendment duly executed
by the Borrower and the Lender;
(b)The Lender shall have received an executed copy of that certain letter
agreement dated as of the date hereof by and between the Borrower and the Lender
(the “Fee Letter”);


(c)The Lender shall have received certificates of good standing or existence, as
may be available, from the Secretary of State of the jurisdiction of
incorporation of the Borrower and United Community Bank;
(d)The Lender shall have received a certificate of the Secretary or Assistant
Secretary of the Borrower attaching and certifying copies of its bylaws and of
the resolutions of its board of directors, authorizing the execution, delivery
and performance of this Agreement;
(e)The Borrower shall have paid all fees and expenses contemplated by: (i)
Section 7 hereof and (ii) the Fee Letter; and
(f)The Lender shall have received such other documents, instruments and
agreements as the Lender may reasonably request relating to the transactions
contemplated herein.
Section 5. Representations and Warranties. To induce the Lender to enter into
this Amendment, the Borrower hereby represents and warrants to the Lender that:
(a)Authorization. The Borrower has the right and corporate power, and has taken
all necessary action to authorize it, to execute and deliver this Amendment and
the Fee Letter and to perform its obligations hereunder, under the Credit
Agreement, as amended by this Amendment, under the Fee Letter and under the
other Loan Documents to which it is a party in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrower and each of this Amendment, the Credit Agreement, as
amended by this Amendment, and the Fee Letter is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
(b)Compliance with Laws. The execution and delivery by the Borrower of this
Amendment and the performance by the Borrower of this Amendment, the Credit
Agreement, as amended by this Amendment, and the Fee Letter in accordance with
their respective terms, do not and will not, by the passage of time, the giving
of notice or otherwise: (i) require any consent or approval of, registration or
filing with, or any action by, any Governmental Authority (except those as have
been obtained or made and are in full force and effect); (ii) violate any
applicable law or regulation or the articles of incorporation or bylaws of the
Borrower or any order of any Governmental Authority binding upon the Borrower;
(iii) violate or result in a default under any indenture, material agreement or
other material instrument binding on the Borrower or any of its Subsidiaries or
any of their respective assets or give rise to a right thereunder to require any
payment to be made by the Borrower or any such Subsidiary; or (iv) result in the
creation or imposition of any Lien on any asset of the Borrower or any
Subsidiary.







--------------------------------------------------------------------------------




(c)    No Default. As of the date hereof, no Default or Event of Default shall
exist.
Section 6. Reaffirmation of Representations. The Borrower hereby represents,
repeats and reaffirms all representations and warranties made by the Borrower in
the Credit Agreement and the other Loan Documents on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full (except to the extent that any such
representation or warranty expressly relates to an earlier date, in which case,
the Borrower hereby represents, repeats and reaffirms such representation and
warranty as of such date).
Section 7. Payment of Expenses. The Borrower agrees to pay or reimburse the
Lender, upon demand, for its reasonable out-of-pocket fees, costs and expenses
(including attorneys’ fees) incurred in connection with the preparation,
negotiation, execution and delivery of this Amendment and the other documents
and agreements executed and delivered in connection herewith.
Section 8. Effect; Ratification.
(a)Except as expressly herein amended, the terms and conditions of the Credit
Agreement and the other Loan Documents remain unchanged and continue to be in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein. The
Credit Agreement is hereby ratified and confirmed in all respects. Each
reference to the Credit Agreement in any of the Loan Documents shall be deemed
to be a reference to the Credit Agreement, as amended by this Amendment.
(b)Nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents, or constitute a course of conduct or dealing among the parties.
The Lender reserves all rights, privileges and remedies under the Loan
Documents.
(c)This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof. This Amendment shall for all purposes be deemed to be a
“Loan Document” under the Credit Agreement and entitled to the benefits thereof.
Section 9. Further Assurances. The Borrower agrees to take all further actions
and execute such other documents and instruments as the Lender may from time to
time reasonably request to carry out the transactions contemplated by this
Amendment, the Loan Documents and all other agreements executed and delivered in
connection herewith.
Section 10. Binding Effect. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.


Section 11. RELEASE. IN CONSIDERATION OF THE AMENDMENT CONTAINED HEREIN, THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE BORROWER HEREBY IRREVOCABLY
RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS RESPECTIVE
AFFILIATES, SUBSIDIARIES, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, REPRESENTATIVES AND ATTORNEYS (EACH, A “RELEASED PERSON”) OF AND FROM
ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND
CAUSES OF ACTION WHATSOEVER WHICH THE BORROWER MAY NOW HAVE OR CLAIM TO HAVE ON
AND AS OF THE DATE HEREOF AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN
OR UNKNOWN, LIQUIDATED OR UNLIQUIDATED,





--------------------------------------------------------------------------------




SUSPECTED OR UNSUSPECTED, CONTINGENT OR NON-CONTINGENT, AND OF EVERY NATURE AND
EXTENT WHATSOEVER (COLLECTIVELY, “CLAIMS”) OTHER THAN ANY CLAIM ARISING SOLELY
OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH RELEASED PERSON. THE
BORROWER REPRESENTS AND WARRANTS TO THE LENDER THAT IT HAS NOT GRANTED OR
PURPORTED TO GRANT TO ANY OTHER PERSON ANY INTEREST WHATSOEVER IN ANY CLAIM, AS
SECURITY OR OTHERWISE. THE BORROWER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
EACH RELEASED PERSON FROM AND AGAINST ANY AND ALL CLAIMS AND ANY LOSS, COST,
LIABILITY, DAMAGE OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES)
INCURRED BY ANY RELEASED PERSON IN INVESTIGATING, PREPARING FOR, DEFENDING
AGAINST, PROVIDING EVIDENCE OR PRODUCING DOCUMENTS IN CONNECTION WITH OR TAKING
OTHER ACTION IN RESPECT OF ANY COMMENCED OR THREATENED CLAIM.
Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf via email
transmission shall constitute effective execution and delivery of this Agreement
as to the parties.
Section 13. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.


Section 14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.
[Signature Page Follows]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first above written.
UNITED COMMUNITY BANKS, INC.
By:    /s/ R Pfaltzgraff
Name:    R Pfalzgraff
Title:    SVP & Treasurer


SYNOVUS BANK,
as Lender
By:     /s/ Michael Sawicki    
Name:     Michael Sawicki
Title:     Director







